                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 NICOLE CHASE,                         :
      Plaintiff,                       :
                                       :        No. 3:18-CV-00683 (VLB)
       v.                              :
                                       :
 NODINE’S SMOKEHOUSE, INC.,            :         June 6, 2019
 CALVIN NODINE,                        :
 TOWN OF CANTON,                       :
 JOHN COLANGELO,                       :
 ADAM GOMPPER,                         :
      Defendants.                      :


     RULING GRANTING MOTION TO COMPEL PRIVILEGE LOG [DKT. 99] AND
           DENYING MOTION TO COMPEL CASE DETAILS [DKT. 100]


      Before the Court are two motions to compel discovery responses from

Defendants Adam Gompper, John Colangelo, and Town of Canton (the “Town

Defendants”).   The first seeks a privilege log from the Town Defendants for

documents responsive to Plaintiff’s discovery requests but withheld based on

asserted privileges. See [Dkt. 99 (MTC Privilege Log)]. The second seeks the

identities of two victims of alleged sexual assaults whose cases were handled by

Defendants Gompper and Colangelo and whose allegations did not result in an

arrest. [Dkt. 100 (MTC Victim Identification)]. For the reasons set forth below, the

Court GRANTS both motions.

I.    Background

      Plaintiff brought an action alleging, inter alia, false arrest, malicious

prosecution, and denial of equal protection under 42 U.S.C. § 1983 and Connecticut

state law against the Town Defendants. See generally [Dkt. 1 (Compl.)]. The claims

                                           1
arise out of the Town Defendants’ investigation into Plaintiff’s allegations of sexual

assault against her employer and Plaintiff’s eventual arrest and prosecution for

making a false statement. Id.

      Plaintiff served her first set of discovery requests on the Town Defendants

on June 25, 2018. The Town Defendants submitted objections to some of the

requests, including assertions of privilege, though provided no privilege log. On

November 14, 2018, rather than ordering production of withheld documents for

failure to comply with Federal Rule of Civil Procedure 26(b)(5),1 the Court ordered

the Town Defendants, within 14 days of the order, to serve on Plaintiff a privilege

log identifying the factual and legal basis as to any assertion of privilege in

response to an interrogatory or request for production. See [Dkt. 52 (Nov. 14, 2018

Order)]. Following a discovery status teleconference on March 6, 2019, the Court

ordered the Town Defendants to produce within 30 days of the order all records of

complaints, reports, and investigations of sexual assault, domestic violence, and

crimes involving perjury, making a false statement, falsely reporting an incident,

and hindering a prosecution from the past 10 years. See [Dkt. 76 (Mar. 6, 2019

Order)]. The Town Defendants produced responsive documents to Plaintiff on

April 3, 2019. Plaintiff laid out her objections to that production in the two motions

to compel, addressed in turn below.




1
  Failure to provide a privilege log as required by the rules may result in a finding
that the privilege has been waived and an order for production of withheld
materials. See Chase Manhattan Bank, N.A. v. Turner & Newall, PLC, 964 F.2d 159,
166 (2d Cir. 1992); Ruran v. Beth El Temple of W. Hartford, Inc., 226 F.R.D. 165, 168-
69 (D. Conn. 2005) ); Horace Mann Ins. Co. v. Nationwide Mut. Ins. Co., 238 F.R.D.
536, 538 (D. Conn. 2006).
                                          2
II.   Discussion

            1. Motion to Compel Privilege Log

      Plaintiff contends that the Town Defendants have not produced all

responsive records and that she is entitled to a privilege log of those withheld from

production. [Dkt. 99 at 3]. The Court has already determined that all records of

complaints, reports, and investigations of sexual assault, domestic violence, and

crimes involving perjury, making a false statement, falsely reporting an incident,

and hindering a prosecution are relevant to the claims and defenses in this case,

see [Dkt. 76], and that a privilege log of any unproduced responsive records is

generally required by the Federal Rules of Civil Procedure. Fed. R. Civ. P. 26(b)(5).

      The Town Defendants represent that they produced all responsive records

but those subject to erasure and/or protected within juvenile or youthful offender

records by Connecticut General Statutes §§ 54-142a, 54-76l, 46b124. [Dkt. 101 at ].

      Connecticut General Statute § 54-142a provides, in pertinent part:

      (a) Whenever in any criminal case, on or after October 1, 1969, the
      accused, by a final judgment, is found not guilty of the charge or the
      charge is dismissed, all police and court records and records of any
      state’s attorney pertaining to such charge shall be erased upon the
      expiration of the time to file a writ of error or take an appeal, if an
      appeal is not taken[.]

      ...

      (e)(1) The Clerk of the court or any person charged with retention and
      control of such records in the records center of the Judicial
      Department or any law enforcement agency having information
      contained in such erased records shall not disclosure to anyone,
      except the subject of the record, upon submission pursuant to
      guidelines prescribed by the Office of the Chief Court Administrator
      of satisfactory proof of the subject’s identity, information pertaining
      to any charge erased under any provision of this section[.]



                                         3
      ...

       (f) Upon motion properly brought, the court or a judge of such court .
      . . shall order disclosure of such records (1) to a defendant in an action
      for false arrest arising out of the proceedings so erased, or (2) to the
      prosecuting attorney and defense counsel in connection with any
      perjury charges which the prosecutor alleges may have arisen from
      the testimony elicited during the trial, or any false statement charges,
      or any proceeding held pursuant to section 53a-40, or (3) counsel for
      the petitioner and the respondent in connection with any habeas
      corpus or other collateral civil action in which evidence pertaining to
      a nolled or dismissed criminal charge may become relevant.
Conn. Gen. Stat. § 54-142a(a), (e), (f) (2019).

      Some federal courts have considered whether a federal court, as opposed to

a state court, may order the disclosure of erased records under § 54-142a(f). See,

e.g., Edwards v. Stewart, No. 3:15CV01257(CSH), 2016 WL 3906572, at *2 (D. Conn.

Oct. 5, 2015) (denying motion for disclosure based on principles of federalism

because defendants “identified no authority demonstrating that Connecticut has

consented to a federal court ordering disclosure of records pursuant to Section 54-

142a(f)”); Oliphant v. Villano, No. 3:09CV862(JBA), 2010 WL 4909238, at *2 (D. Conn.

Nov. 24, 2010) (denying motion for disclosure because defendants did not indicate

how the statute provided the federal district court with authority to do so); United

States v. Thorne, 467 F. Supp. 938, 941 (D. Conn. 1979) (ordering production of

evidence subject to erasure pursuant to the Supremacy Clause and the court’s duty

to do justice in criminal proceedings). This Court, however, agrees with the court

in Kelley v. City of Hamden, which determined that “[t]he key question appears to

be not whether section 54-142a(f) permits a federal court to enter an order of

disclosure, but rather, whether the remainder of section 54-142a permits the state

to withhold materials from disclosure in the federal discovery process if such


                                           4
materials are otherwise discoverable.” No. 3:15CV00977(AWT), 2015 WL 9694383,

at *2 (D. Conn. Nov. 23, 2015). This Court further agrees with the Kelley Court that

the answer to this question is no. Id.

      Federal Rule of Civil Procedure 26 provides that “[p]arties may obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim

or defense—including the existence, description, nature, custody, condition, and

location of any documents or other tangible things and the identity and location of

persons who know of any discoverable matter.” Fed. R. Civ. P. 26(b)(1) (emphasis

added). “Questions of privilege in federal civil rights cases are governed by federal

law.” Kelley, 2015 WL 9694383, at *3 (quoting King v. Conde, 121 F.R.D. 180, 187

(E.D.N.Y. 1988)).

      The Second Circuit has concluded that § 54-142a is a confidentiality statute

and effectively creates a privilege under Connecticut law. United States v. One

Parcel of Property Located at 31-33 York St. Hartford, Conn., 930 F.2d 139, 141 (2d

Cir. 1991) (hereinafter One Parcel); see also Kelley, 2015 WL 9694383, at *3. “Under

Connecticut law ‘erasure’ does not mean physical destruction of records but rather

non-disclosure of them when mandated by statute.” Id. at 140. “An assertion of

privilege may preclude the admission of relevant evidence but only to the extent

the privilege is recognized ‘by the principles of the common law as they may be

interpreted by the courts of the United States.” One Parcel, 930 F. 2d at 141. The

privilege created by § 54-142a “has been created by state statute, and does not

arise from common law.” One Parcel, 930 F.2d at 141. Accordingly, “[i]t does not

. . . automatically preclude the use of otherwise admissible evidence.” Id. (citing



                                         5
Memorial Hosp. v. Shadur, 664 F.2d 1058, 1061-63 (7th Cir. 1981)). As a matter of

comity, federal courts accord deference to state-created privileges. Id. However,

these state-created privileges are construed narrowly and must “yield when

outweighed by a federal interest in presenting relevant information to a trier of

fact[.]” Id.

       Connecticut General Statute § 54-76l(a) provides that “[t]he records or other

information of a youth . . . shall be confidential and shall not be open to public

inspection or be disclosed except as provided in this section.” Subsection (b) sets

out specific allowances for disclosure of the youth’s information and subsection

(c) provides that the records “may be disclosed upon order of the court to any

person who has a legitimate interest in the information and is identified in such

order.” Conn. Gen. Stat. § 54-76l(b), (c). Connecticut General Statute § 46b-124(b),

governing family law, provides, in pertinent part, that “[a]ll records of cases of

juvenile matters . . . shall be confidential and for the use of the court in juvenile

matters, and open to inspection or disclosure to any third party, including bona

fide researchers commissioned by a state agency, only upon order of the Superior

Court[.]”

       Section 46b-124 governs handling of juvenile records in the family law

context.    See Conn. Gen. Stat. § 46b-124 (part of the Family Law Title).       The

Connecticut Appellate Court has held that § 46b-124(b) does not create a statutory

privilege against disclosure of juvenile records, but a policy of confidentiality of

such records which may be overcome by a demonstration of compelling need.

State v. William B., 822 A.2d 265, 284 (Conn. App. Ct. 2003); see also Casertano v.



                                         6
Kerwin, No. 9-CV-1853 (CFD), 2011 WL 283990, at *2 (D. Conn. Jan. 24, 2011)

(recognizing Connecticut statutory presumption of confidentiality for juvenile

records). Similarly, § 54-76l controls the confidentiality of youth offender records

in the criminal procedure context. State v. Easton, 100 A.3d 18, 24 (Conn. App. Ct.

2014). It is a “safeguard [] helpful to the state in ensuring that such records will

not be released to the general public” but does not confer a privilege against

disclosure. Id. (quoting United States v. Jiles, 658 F.2d 194, 200 (3d Cir. 1981)).

      Thus, with regard to each of the statutes invoked by the Town Defendants in

support of their argument against disclosure of responsive records deemed

confidential under Connecticut law, a balancing of interests will determine whether

that information should be disclosed to Plaintiff.2

      In One Parcel, the court concluded that the federal interest in eradicating the

illegal drug trade by seizing the tools which facilitate that trade prevails over any

interest in the confidentiality of arrest records. Id. As a result, the Second Circuit

held that § 54-142a did not bar the admissibility of records to refute the innocent

owner defense put forth by the defendant in a forfeiture case. Id.

      In Kelley v. City of Hamden, the defendants sought disclosure of all police

and court records and records of any state’s attorney pertaining to the criminal

arrest of the plaintiff, who claimed violations of his constitutional rights under the

Fourth, Fifth, and Fourteenth Amendments, as well as state law claims of false



2
  The Town Defendants are correct that federal courts are bound to interpret state
statutes in accordance with state law. See [Dkt. 101 at 7-8]. However, the question
here does not concern interpretation of the Connecticut statutes, but whether and
to what extent they apply in the federal discovery context. Thus, the Court does
not address the Town Defendants’ statutory interpretation arguments.
                                          7
arrest, malicious prosecution, infliction of emotional distress, libel and slander.

2015 WL 9694383, at *1.      The court concluded that the plaintiff’s interest in

confidentiality of the arrest records was outweighed by important federal interests

in broad discovery and truth-seeking and in vindicating the important federal

substantive policy embodied in § 1983. Id. at * 4. Additionally, the court noted that

the plaintiff’s lack of a privacy interest in the records sought and their direct

relevance to the claims and defenses in the case weighed in favor of disclosure.

Id.

       Similarly, in Crespo v. Beauton, the court considered an objection based on

§ 54-142a by third-party Connecticut Police Commissioner to the production of

incident reports concerning conduct similar to that at issue in the plaintiff’s § 1983

case against a police officer for excessive force. No. 15-cv-412 (WWE) (WIG), 2016

WL 525996, at *1 (D. Conn. Feb. 9, 2016). As in Kelley, the court concluded that the

interests in broad discovery and vindication of § 1983 policy outweighed

confidentiality interests, which could be managed by entering a protective order

limiting the use and disclosure of personally identifiable information in the records.

Id. at *2.

       Here, Plaintiff has asserted various § 1983 claims, including denial of equal

protection based on unequal investigation and prosecution of sexual assault

claims by women and prosecution of false statement charges by the Town

Defendants. Plaintiff sought records relating to other complaints, arrests, and

investigations relating to sexual assault, domestic violence, and false reporting.




                                          8
[Dkt. 99 at 2]. These records are relevant to Plaintiff’s § 1983 equal protection claim

and discoverable under Federal Rule of Civil Procedure 26(b)(1).

      The Town Defendants contend that Plaintiff has not set forth any interest that

prevails over the confidentiality interests of the information sought. [Dkt. 101 at 2].

The Town Defendants point out the difference between the request in Kelley versus

this case, highlighting that the defendants in that case sought records relating to

the plaintiff’s arrest underlying the claims at issue. See [Dkt. 101 at 10]. Because

of this, the Kelley Court noted that the plaintiff did not have a privacy interest in the

records, having put his arrest in issue, and was unlikely to suffer any prejudice.

Kelley, 2015 WL 9694283, at *4. The circumstances are different here. As the Town

Defendants point out, the subjects of the records sought are not plaintiffs in this

case and have not put their records at issue. Additionally, the Town Defendants

question the relevance of certain of the records—those that do not involve

Defendants Colangelo or Gompper—as there is no Monell claim, only claims

against the individual Defendants.       See [Dkt. 101 at 11-12].      Thus, the Town

Defendants argue that Plaintiff has not established a legitimate interest in records

unrelated to Defendants Colangelo or Gompper which outweighs the presumption

of confidentiality of the records created by the Connecticut statutes. Id.

      The Court recognizes the legitimate confidentiality interests which the

statutes address. However, the same important federal interests in comprehensive

discovery and truth-seeking in vindicating § 1983 claims recognized in Kelley and

Crespo are present in this case as well. See Kelley, 2015 WL 9694383, at *4; Crespo,

2016 WL 525996, at *2. Additionally, the confidentiality interests are addressed



                                           9
here by the fact that Plaintiff seeks only a log setting forth limited information

regarding the relevant cases, which does not include information identifying any

victims or suspects.3 See [Dkt. 99 at 5]. Further, imposition of a protective order

and specific guidelines regarding usage and disclosure of any sensitive

information will largely address any remaining confidentiality concerns.

      The Town Defendants request that, in the event the Court orders production

of the requested information, they be allowed to produce the records in full rather

than a log which would require additional work on counsel’s part. [Dkt. 101 at 12;

n.1]. The Town Defendants may produce the actual records rather than a log.

However, in order to address the confidentiality interests, the Court orders that

identifying information of victims and juveniles must be redacted and the records

must be designated for “Attorneys’ Eyes Only.”

         2. Motion to Compel Victim Identification Information

      In producing records of sexual assault and domestic violence cases on April

3, 2019, the Town Defendants withheld certain information by way of redaction, as

provided for by the Court in its March 6, 2019 Order, see [Dkt. 76].          Also in

accordance with that Order, Plaintiff has now moved for production of certain

limited information which the Town Defendants redacted.             See [Dkt. 100].

Specifically, Plaintiff seeks identity and contact information of victims in two




3
 Plaintiff seeks the following information: (1) the date of each complaint and report;
(2) each case number; (3) the name of the investigator/police officers involved in
each case; (4) the nature of the charges; (5) whether an arrest warrant was filed;
and (6) the outcome/disposition in each case (dismissal, Juvenile Delinquency,
Youthful Offender, nolle prosequied, closed without arrest, pretrial/diversionary
program, etc.). [Dkt. 99 at 4-5].
                                         10
sexual assault cases (Case Nos. 17-82 and 16-6473) and in two domestic

disturbance cases (Case Nos. 15-7121 and 10-3362) in which Defendants Gompper

or Colangelo were involved in order to determine whether those victims have

relevant information regarding Defendants. Id. at 1-2.

      The Town Defendants argue against disclosure of this information based on

Connecticut General Statute § 54-86e. [Dkt. 102 at 1-2]. Section 54-86e provides

that the names, addresses, and other identifying information of victims of sexual

assault and similar crimes “shall be confidential and shall be disclosed only upon

order of the Superior Court” except in certain circumstances where the information

is disclosed to the accused and under a protective order. Conn. Gen. Stat. § 54-

86e. The Town Defendants cite a number of Connecticut Superior Court decisions

applying the statute in support of their argument. See [Dkt. 102 at 1-2]. The

Connecticut statute and the cited cases, however, are inapposite here. Because

this case is in federal court and presents a federal question, “matters respecting

discovery, privileges and confidentiality are governed by federal law, not state

law.” Garner v. City of New York, No. 17-CV-843 (JGK) (KNF), 2018 WL 5818109, at

*4 (S.D.N.Y. Oct. 17, 2018) (quoting Ligon v. City of New York, No. 12-CV-2274, 2012

WL 2125989, at *1 (S.D.N.Y. June 12, 2012)). As discussed supra, Connecticut state

law does not govern discoverability and confidentiality in federal civil rights

actions. See Von Bulow v. Von Bulow, 811 F.2d 136, 141 (2d Cir. 1987); Fed. R.

Evid. 501. Nonetheless, the policies underlying the state confidentiality statutes

must be given serious consideration. Id. Moreover, federal courts, too, recognize

the interests of victims and juveniles in privacy and confidentiality of sensitive



                                        11
records and the need to balance those against competing interests before ordering

disclosure. See 18 U.S.C. § 3771(a)(8) (expressing victims’ “right to be treated with

fairness and with respect for the[ir] dignity and privacy”).

      The Town Defendants argue that Plaintiff fails to demonstrate a legitimate

interest in disclosure which outweighs the privacy interests of the victims of

domestic violence or sexual assault. [Dkt. 102 at 2-3]. The Town Defendants point

out that Plaintiff’s counsel seeks this information in order to determine whether the

individuals have relevant evidence but provides no basis to believe that they will

and thus, Plaintiff has not presented a substantial need for the information but

rather has indicated that it is sought in order to enable a fishing expedition. Id.

       The Court agrees that Plaintiff has failed to provide a specific interest in the

information sought which outweighs the victims’ interest in privacy. Plaintiff states

that counsel “seeks the identity of these individuals to determine whether they

have any information that may be relevant to defendants Gompper and Colangelo.”

[Dkt. 100 at 2]. Plaintiff does not say why the four particular cases are potentially

relevant to this case or what distinguishes them from the other case records

produced by the Town Defendants which warrants disclosure of the redacted

identifying information.   Moreover, Plaintiff identifies no concrete information

which she believes these victims have that would be relevant to the claims and

defenses in this case. As a result, the Court concludes that Plaintiff is not entitled

to the information.

      However, in line with the Court’s order during the April 8, 2019

teleconference regarding communication with individuals referenced in the Town



                                          12
 records reviewed by the Court in camera, the Court will allow Plaintiff to write a

 letter to each of the victims at issue and deliver those letters in sealed envelopes

 to counsel for the Town Defendants. Counsel for the Town Defendants must, within

 7 days of receipt of the letter(s) from Plaintiff’s counsel, send the letters via express

 certified mail to the corresponding victims. Counsel for the Town Defendants must

 within a day thereafter file receipts of mailing under seal on the docket for the Court

 to verify compliance with this order. This approach will maintain the privacy of the

 victims but also allow them an opportunity to communicate with Plaintiff’s counsel

 should they so choose and in the event they have relevant information.

III.   Conclusion

       For the foregoing reasons, the Court GRANTS Plaintiff’s motion to compel

 production of a privilege log, [Dkt. 99]. The Town Defendants may produce the

 actual records rather than a log, but must redact all identifying information of

 victims and juveniles from those records and must designate them “Attorneys’

 Eyes Only.” The Court DENIES Plaintiff’s motion for the identifying information of

 certain victims, [Dkt. 100], but permits Plaintiff, through counsel for the Town

 Defendants, to send letters to those four victims giving them the opportunity to

 reach out should they so choose.


 IT IS SO ORDERED.
                                                  ________/s/______________
                                                  Hon. Vanessa L. Bryant
                                                  United States District Judge

 Dated at Hartford, Connecticut: June 6, 2019




                                            13
